DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the optimization ratio is defined as “geometric factors which affect strength/geometric factors which affect pressure loss”.  The denominator is defined as “geometric factors which affect pressure loss”. The specification describes determining a EQod and EQid to arrive at a “geometric factors which affect pressure loss” using “theoretical calculations”, but the specification fails to describe the theoretical calculations used to determine EQod and EQid.  The specification also refers to a “power law” to determine EQod and EQid, but again fails to disclose the “power law”.  Table 8 has a column labeled “Power Law 12 lb/Gal mud”.  It is unclear how 12 lb/Gal mud is a “power law” that can be used to generate the EQod and EQid values in table 8.
Claim 1 also relates the optimization ratio to a range of production hole diameters.  The specification fails to adequately explain how EQod and EQid are calculated based on the hole size for the same reasons stated in the above paragraph.
Claim 8 recites EQod and EQid as being theoretical continuous outer and inner diameters, respectively.  However, it is unclear how EQod and EQid are calculated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recite “wall thickness is in a range greater than about .352 inches”.  However, it is what the range of thickness encompasses when only a lower end of the 
range is given.
Claim 1, lines 6-7, it is unclear what is meant by “Geometric factors which affect 
strength” and “Geometric factors which affect pressure loss”.  It is unclear as to which geometric elements of the drill pipe are being referred.
Claim 1 recites geometric factors which affect pressure loss as “a Pod” and “a Pid”.  Are 
these newly recited Pod and Pid limitations, or dot they refer to the Pod and Pid recitations already recited in section (d) of the claim? 
	Claim 1 recites the geometric factors which affect pressure loss as Pod and Pid.  However, the specification discloses geometric factor which affect pressure loss as equal to EQod-EQid in pargraph 247.  Therefore it is unclear why claim 1 recites Pod and Pid as the factors that affect pressure loss. 
Claims 15-22, it is unclear what is meant by the phrase “from about”.  It is 
unclear what range the word “about” encompasses.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. 2006/0071474.
In regard to claims 1-14 and 23-30, Hallett et al. discloses a drill pipe sting comprising:
A drill pipe body 10 having a drill pipe body outer diameter and a drill pipe body inner 
diameter, and
A tool joint 30 comprising a rotary shoulder 42 box connection
Wherein the drill pipe has an optimization ratio defined by geometric factors affecting 
strength (inner and outer diameters of 10 and thread profiles of 36 and 16)/geometric factors which affect pressure loss (inner diameter bore size and bore surface roughness would affect pressure loss) (the phrase “for a production hole from about 7 7/8 to 12 ¼ inches is considered an intended use limitation and is given little patentable weight in an apparatus claim.  Hallett et al. discloses that the pipe is 5 1/4 inch drill pipe (see paragraph 22) and is therefore capable of fulfilling the intended use of using the drill pipe with a 7 7/8 to 12 ¼ inch production hole).  The drill pipe of Hallett et al. would have an optimization ratio for the reasons stated above, but it is unclear if it would be around .68 or any of the optimization ratios recited in claims 2-14 and 24-30.  However, it would have been obvious to one of ordinary skill in the art to make the optimization ratio of Hallett et al. to be any of those recited in claims 1-14 and 24-30 because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Additionally, it would have been obvious to one of ordinary skill in the art to make the drill pipe wall thickness be greater than .352 because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In regard to claims 15-22, Hallett et al. discloses the use of drill pipes with different diameters (see paragraph 22 and 27), but does not disclose the exact diameters and lengths recited by the Applicant. However, it would have been obvious to one of ordinary skill in the art to change the diameter size and length of the drill pipe of Hallett et al. to that recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive.
Regarding the 112 first paragraph rejection, Applicant argues that calculations for EQod and EQid are provided and that table 8 refers to 12 lb/gal mud and power law as to support how EQod and EQid are calculated and also points to Exhibit A, and affidavit further explaining how EQod and EQid are calculated and also the power law model being used.  However, the Applicant has failed to point to areas of the specification which would adequately explain how to calculate these values and therefore the 112 first paragraph rejection has been maintained.
Regarding the 112 second paragraph rejection of claim 8, applicant argues that the term “about” is defined as being within plus or minus 10% of the indicated measurement and refences paragraph 680 of the specification for support of this definition.  However, paragraph 680 doe not define the term “about”, only the phrase “consisting of” and therefore the rejection has been maintained.
Regarding the 103 rejection, Applicant argues that Hallett does not disclose “a tool joint comprising a rotary shoulder box connection” because Hallett lacks a larger, thicker tool joint section and that the threaded connection would be too weak to use as a tool joint.  The Examiner disagrees, as Hallett specifically discloses that the disclosed threaded connection is used on drill string pipes.  Additionally, fig. 1 of the present invention disclose the threaded connection being used on a drill pipe where the tool joint section is the same diameter as the pipe body.
Applicant argues that the pipe wall of Hallett does not disclose a pipe thickness of greater than .352 inches, however it would have been obvious to one of ordinary skill in the art to modify the wall thickness of Hallett to be greater than .352 inches for the reasons given above.
Applicant argues that Hallett cannot utilize the optimization ratio Ro because Hallett’s threaded connection has a consistent OD and ID, Pod would always equal EQod, Pid would always equal EQid and Ro would always equal 1.  However, there is nothing in claim 1 that limits Ro from equaling 1, only that Ro be greater than .62 for a production hole size of a certain range. It is unclear how Ro can be affected by the production holes size in order to arrive at a value of .62 when the formula given to determine Ro has nothing to do with size of the production hole.  Therefore, the threaded connection of Hallett, with a Ro value of 1 could be inserted into a production hole in the recited range and still have an Ro value greater than .62, thereby satisfying this limitation of the claim.  
Additionally, Fig. 1 of the present invention discloses a threaded connection with a consistent OD and ID and therefore would always equal EQod, Pid would always equal EQid and Ro would always equal 1.  Therefore the obviousness rejection in view of Hallett has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679